Citation Nr: 0412426	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  96-29 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had a period of active service from April 1985 to 
April 1986.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision of the New York, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board notes that the February 1995 decision included a 
denial of entitlement to service connection for a renal 
contusion.  Although the RO included that matter in the 
statement of the case issued in April 1996, the veteran has 
not in fact expressed disagreement with the RO's denial of 
entitlement to service connection for a renal contusion.  As 
such, the veteran has not properly placed such issue in 
appellate status, see 38 C.F.R. §§ 20.200, 20.201, 20.302 
(2003), and the Board has no jurisdiction to adjudicate the 
matter in question.  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  
VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 (1999); cf. Marsh v. 
West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this instance, the veteran is not 
prejudiced in that the matter in question has not been 
certified for appeal, the veteran has offered no argument or 
evidence pertinent to such matter, and there is not otherwise 
any indication that he is of the belief that such matter is 
in appellate status.

The Board recognizes that despite a separate rating action 
released in February 1995 (as well as earlier adjudications 
and a medical record of post-service VA dental treatment), 
the veteran appears to raise issues concerning his loss of 
teeth in service.  This matter is therefore referred to the 
RO for any necessary action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran is not service-connected for right ear 
hearing loss.

3.  The veteran has Level I hearing in the left ear, with 
speech recognition at or above 92 percent and average 
threshold decibel losses below 51 throughout the appeal 
period; he is not deaf in either ear.




CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 (2003); 
38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6100 (1998) 
(effective prior to June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction (RO).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA such that the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The RO service-connected the veteran's left ear hearing loss 
in its February 1995 rating decision, and assigned a 
noncompensable disability evaluation.  At that time the RO 
advised the veteran that his level of left ear hearing loss 
was classified as "normal" under VA regulations for rating 
the disability, and as such, he would only receive a zero 
percent rating in the absence of more extensive hearing loss 
findings.  The veteran disagreed with that initial rating 
assignment.

In a statement of the case issued in April 1996, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  
The RO also informed the veteran of the reasons for which his 
claim had been denied, the evidence it had considered in 
denying this claim, and the evidence the veteran still needed 
to submit to substantiate his claim.  The RO also provided 
the text of several VA regulations pertinent to rating the 
veteran's service-connected left ear hearing loss, including 
38 C.F.R. § 3.385 (the definition, for VA purposes, of 
impaired hearing), 38 C.F.R. § 4.1 (the essentials of 
evaluative rating), 38 C.F.R. § 4.7 (when to apply the higher 
of two evaluations), 38 C.F.R. § 4.85 (evaluating hearing 
impairment), and 38 C.F.R. § 4.86 (addressing the rating of 
exceptional patterns of hearing impairment).  Moreover, the 
veteran was advised that the evidence in fact suggested an 
improvement or stabilization of his left ear hearing, but 
that a VA examination would be scheduled to evaluate the 
current level of disability.  

In a July 1996 supplemental statement of the case, the 
veteran was advised that the results of a recent VA 
examination did not warrant an increased evaluation for his 
left ear hearing loss.  In this document, he was provided 
with the text of more VA regulations relevant to his claim, 
and also the tables published in VA regulations for use in 
evaluating service-connected hearing loss.  He was advised 
that the current level of hearing loss in his service-
connected left ear, when evaluated in conjunction with his 
nonservice-connected right ear using these tables, did not 
warrant a compensable rating and that the RO did not consider 
his case to be one that should be referred for extraschedular 
consideration.

The RO then issued another rating decision, as well as a 
supplemental statement of the case, in February 1998.  These 
documents again advised the veteran of relevant VA 
regulations, and notified him that his most recent 
examination findings still did not warrant a rating higher 
than zero percent for his left ear hearing loss.

Then, in a letter dated in May 2002, the RO informed the 
veteran of its expanded duties to notify and assist under the 
VCAA and requested him to submit any pertinent evidence he 
had to support his claim, including medical evidence that his 
left ear hearing loss had increased in severity.  At that 
time the RO indicated that it would assist the veteran in 
obtaining and developing this evidence, provided he 
identified the source or sources of the evidence.  The RO 
noted that it had already secured evidence in support of the 
veteran's claim, including his service medical records, as 
well as his VA treatment and examination records.  It 
explained that it was required to make reasonable efforts to 
assist the veteran in obtaining such evidence, including 
medical records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO requested the veteran to identify all 
outstanding evidence that needed to be secured, or to obtain 
the evidence on his own initiative and send it to the RO.  
The RO indicated that it would provide the veteran with 
another medical examination or secure a medical opinion if it 
thought that such an examination or opinion was necessary to 
make a decision in the case.  

Finally, in January 2004, the RO issued a new supplemental 
statement of the case that continued the veteran's 
noncompensable evaluation for left ear hearing loss.  In this 
document, the RO provided the text of VA's new duty-to-assist 
regulations at 38 C.F.R. § 3.159, the doctrine of reasonable 
doubt at 38 C.F.R. § 3.102, and the current regulation 
applicable to evaluating hearing impairment at 38 C.F.R. 
§ 4.85.  See 38 C.F.R. Part 3, Part 4 (2003).  The RO also 
provided additional information to clarify its May 2002 VCAA 
letter, with respect to assistance in gathering medical 
records or other such information on the veteran's behalf.  
The RO further advised that the veteran had not indicated the 
existence of any additional records related to his claim, so 
that the RO's duty to assist had been fulfilled.  The RO 
instructed the veteran, however, to notify it immediately if 
he was aware of any other records that he desired to be 
considered for his claim.   

The above shows that, throughout the appeal and both prior 
and subsequent to the enactment of the VCAA, the veteran was 
notified as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and, that he was 
ultimately responsible for providing evidence in support of 
his claim.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO determination, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  In this case, 
however, the initial RO decision was made prior to November 
9, 2000, the date the VCAA was enacted.  VA believes that the 
Court's decision in Pelegrini is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, solely for the sake of argument and 
without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  In so doing the Court raised concerns as to 
whether a claimant may be prejudiced by having to overcome an 
adverse decision made prior to issuance of the requisite 
notice.  Pelegrini at 422.  

The Board notes that only way the RO could have provided 
notice complying with the timing mandated by the Pelegrini 
Court, would be to vacate all prior adjudications, as well as 
to nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, in reviewing RO determinations on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the prior RO decision(s).  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-
initial adjudication constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini at 
422.  

Finally, while the notice provided the veteran was not sent 
prior to the first RO adjudication of the claim, it was sent 
prior to the transfer and certification of the veteran's 
appeal to the Board, and, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Thus, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the veteran's service records as well as 
all treatment records identified by the veteran as pertinent 
to the appeal; notably the veteran has identified only VA 
treatment.  Additionally, as also addressed above, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A.§ 5103A (d).  The veteran 
has, in fact, been afforded several VA examinations 
throughout the course of this claim, the latest of which was 
conducted in May 2003.  He has not identified any reason for 
the Board to question the accuracy of the examination results 
shown in the VA reports considered in this decision.  
Furthermore, the veteran has not identified any additionally 
available evidence for consideration in his appeal.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 



Factual Background

Audiological examination conducted at the time of the 
veteran's entry into active service, in October 1984, 
revealed findings of pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
15
LEFT
25
25
5
25
20

The veteran's discharge separation audiological examination, 
conducted in March 1986, revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
20
LEFT
30
25
5
40
65

At the veteran's first authorized VA audiological 
examination, held in April 1996, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
30
35
LEFT
50
40
40
45
80

These April 1996 findings were analyzed to reveal a puretone 
average of 20 decibels in the right ear and of 51 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 96 percent in 
the left ear, using the Maryland CNC test.

The veteran's VA treatment records, dated from October 1995 
to December 1997 , did not contain any reports of complete 
audiological testing results for the veteran.  Summarized 
results, however, were documented in a March 1997 treatment 
record, including a notation that speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 92 percent in the left ear.  

On an authorized VA audiological evaluation held in December 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
40
40
LEFT
20
20
15
45
75

These December 1997 findings were analyzed to reveal a 
puretone average of 25 decibels in the right ear and of 38 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 94 
percent in the left ear, using the Maryland CNC test.

On the last authorized VA audiological evaluation in May 
2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
45
40
LEFT
10
10
25
45
80

These May 2003 findings were analyzed to reveal a puretone 
average of 24 decibels in the right ear and of 40 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 96 percent in the right ear and of 94 percent in 
the left ear, using the Maryland CNC test.



Applicable Law

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Evaluations of defective hearing range from noncompensable to 
100 percent disabling based upon the organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 
cycles per second.  To evaluate the degree of disability from 
a service-connected hearing loss, the Rating Schedule 
establishes auditory acuity levels, designated Level I for 
essentially normal acuity, through Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100- 6110 
(1998) (effective prior to June 10, 1999) (revisions at 64 
Fed. Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999).

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both pure tone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).  Under the amended 38 
C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86 (2003); 64 Fed. Reg. 25,202-10 (May 11, 1999) 
(effective June 10, 1999).

Prior to June 10, 1999, 38 C.F.R. § 3.383 (1998) provided 
that hearing loss in a nonservice-connected ear was 
considered normal hearing for purposes of computing the 
service-connected disability rating, unless the claimant was 
totally deaf in both ears.  See VAOPGCPREC 32-97 (1997), 
published at 62 Fed. Reg. 63,605 (August 29, 1997); see also 
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The revised 
rating criteria provide that when impaired hearing is 
service-connected in only one ear, and the veteran is not 
totally deaf in both ears, the nonservice-connected ear will 
be assigned a Roman Number I designation for hearing 
impairment, subject to the provisions of 38 C.F.R. § 3.383 
(2003).  38 C.F.R. § 4.85(f) (2003).

Revisions to 38 U.S.C.A. § 1160(a)(3) have also recently been 
passed by both the United States House and the United States 
Senate as follows: "Where a veteran has suffered- ...(3) 
deafness compensable to a degree of 10 percent or more in one 
ear as a result of service-connected disability and deafness 
in the other ear as the result of non-service-connected 
disability not the result of the veteran's own willful 
misconduct"...the Secretary shall assign and pay to the 
veteran the applicable rate of compensation under this 
chapter as if the combination of disabilities were the result 
of service-connected disability."  See Veterans Benefits Act 
of 2002, Pub. L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) 
(Enrolled copy), Section 103 of S. 2237, 107th Congress 
(2002).

Analysis

As set out above, since the initiation of the claim, 
amendments were made to the rating criteria used to evaluate 
the service-connected disability at issue.  In such cases, 
VA's General Counsel has held that the Board should determine 
whether the revised version of the law or regulation is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002), can be no earlier than the 
effective date of the change.  VAOPGCPREC 3-2000 (2000), 
published at 65 Fed. Reg. 33,422 (April 10, 2000).

Consistent with the above, the Board first notes that the 
cited revisions do not alter the basic numerical standards by 
which auditory acuity and speech recognition are measured.  
Moreover, a review of the competent medical evidence fails to 
show that the veteran demonstrates either: (1) a pure tone 
threshold of 55 decibels or more in all four frequencies in 
his service-connected left ear; or (2) a pure tone threshold 
of 70 decibels or more at 2000 Hertz in that ear.  Thus, the 
veteran is not entitled to consideration under the amended 38 
C.F.R. § 4.86 for the left ear.  Finally, the evidence does 
not reflect that the veteran is deaf in his right ear, and 
does not reflect that his service-connected left ear hearing 
loss is compensable to a degree of 10 percent.  As such, 
application of the revisions pertinent to the evaluation of 
hearing loss when only one ear is service-connected result in 
no substantive changes in the veteran's case.  Thus, neither 
the old or revised criteria pertinent to the evaluation of 
hearing loss are more favorable to the veteran.

The available competent and probative medical evidence 
consists of the results of four post-service audiologic 
examinations (in April 1996, March 1997, December 1997 and 
May 2003).  None of these reports demonstrates that the 
veteran is deaf in either ear.  The veteran's nonservice-
connected right ear is thus assigned no more than a Level I 
throughout the appeal period.  Furthermore, the competent 
medical evidence clearly shows left ear speech recognition 
percentages of no less than 92 percent, and further fails to 
demonstrate average threshold losses of more than 51 decibels 
in the left ear so as to warrant more than a Level I for the 
left ear at any point in the appeal period.  Application of 
such findings to the appropriate Table, either under the old 
or the revised criteria, still results in the assignment of a 
noncompensable evaluation for the veteran's service-connected 
left ear hearing loss.  

The Board does recognize the veteran's contentions that he 
has difficulty hearing.  The Board emphasizes, however, that, 
as described by the Court, the assignment of disability 
ratings in hearing cases is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The veteran is not shown to have the requisite experience to 
refute the competent medical evidence pertaining to the 
numerical measurement of his hearing acuity.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, therefore, 
the competent and probative evidence of record is against a 
finding that a compensable evaluation for left ear hearing 
loss is warranted at this time.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extraschedular consideration.  An extraschedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2003).

Again, the Board recognizes the veteran's complaints relative 
to having difficulty hearing.  There is no objective 
evidence, however, that the veteran has had any significant 
interference in his workplace, or that he experiences any 
unusual manifestations of hearing loss in the left ear beyond 
that contemplated under the Rating Schedule.  The percentage 
ratings under the Rating Schedule are themselves 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 (2003) 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Notably, levels of speech recognition and 
average threshold losses worse than the veteran manifests 
still do not warrant a compensable evaluation under the 
Rating Schedule.  In sum, there is no indication in the 
record that the average industrial impairment from the 
veteran's left ear hearing loss disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extraschedular consideration is not in order.


ORDER

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



